DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 46-56 in the reply filed on September 8, 2021 is acknowledged.

Response to Amendment
	The amendment filed September 8, 2021 has been entered. Claims 2-20 have been canceled. Claims 46-64 has been added; however, only elected claims 1 and 46-56 will be addressed in the instant Office Action. Claims 1 and 46-64 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Soules (USPN 6,423,900) in view of Kellog (USPN 5,465,198).

(FIGS. 1 & 3 the translucent synthetic resinous cover plate 10 and the duplex receptacle 20) comprising: 
an electrical receptacle cover (FIG. 1 translucent synthetic resinous cover plate 10 and the electroluminescent plates 11a, 11b); 
a first transmission tab (FIG. 2 conducting strip 12) extending from the electrical receptacle cover (FIG. 2 illustrates the conducting strip 12 extending from the electroluminescent plate 11) and configured to be electrically connected to a neutral terminal screw (col. 5 lines 56-59 twin screws 28 connected to a neutral terminal of the source) of an electrical receptacle (col. 5 lines 17-32 and col. 5 lines 56-59 the conducting strip 12 contacts the same source as the twin screws 29 which connects to a neutral terminal therefore the conducting strip 12 is electrically connected to twin screws 28); 
a second transmission tab (FIG. 2 conducting strip 13) extending from the electrical receptacle cover (FIG. 2 illustrates the conducting strip 13 extending from the electroluminescent plate 11) and configured to be electrically connected to a live terminal screw (col. 5 lines 56-59 twin screws 28 connected to a live terminal of the source) of the electrical receptacle (col. 5 lines 17-32 and col. 5 lines 56-59 the conducting strip 13 contacts the same source as the twin screws 29 which connects to a live terminal therefore the conducting strip 13 is electrically connected to twin screws 28); 
a charging device (FIG. 3 sockets 21, 22) in electrical communication with the first and second transmission tabs (col. 5 lines 17-59 the sockets 21, 22 are connected to the same source that the conducting strips 12, 13 are connected to), the charging device configured to provide power to an external device (col. 5 lines 40-48 the sockets 21, 22 are used to charge external devices); and 
(col. 3 lines 20-28 the miniature loudspeaker) in electrical communication with the first and second transmission tabs (col. 3 lines 20-28 the miniature loudspeaker is integral with the cover plate 10 and will feed off the power from the power and neutral leads to operate); however, Soules does not teach a speaker grille cover secured to the receptacle cover.
Kellogg teaches a receptacle cover (FIG. 1 the combination radio, clock, light and electrical receptacle 1) comprising a speaker grille cover (FIG. 1 illustrates the speaker grill 9 secured to the combination radio, clock, light and electrical receptacle 1).

Regarding claim 54, Soules in view of Kellog teaches the electrical receptacle cover assembly of claim 1. 
Soules further teaches wherein the charging device (FIG. 3 sockets 21, 22) includes an electrical contact (col. 5 lines 40-64 sockets 21, 22 includes electrical contacts) configured to provide power to the external device (col. 5 lines 40-64 sockets 21, 22 includes electrical contacts to provide power to an external device).


Claims 46-53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Soules in view of Kellog and Rohmer et al. (US 2017/0025886), hereon referred to as Rohmer.

Regarding claim 46, Soules in view of Kellog teaches the electrical receptacle cover assembly of claim 1; however, Soules in view of Kellog does not teach wherein the charging device includes charging circuitry integrated with the electrical receptacle cover.
(FIG. 1B antenna assembly 20) includes charging circuitry (para. [0134] the antenna assembly 20 includes a circuit assembly 20-1 configured to set the electrical terminals 10-14 so that the electro-magnetic coil 20-10 propagates a magnetic field via the wall plate portion 30-1 to charge a portable electronic device) integrated with the electrical receptacle cover (FIGS. 1A-1B illustrates the antenna assembly 20 integrated with the electrical receptacle cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soules in view of Kellog to include wherein the charging device includes charging circuitry integrated with the electrical receptacle cover, as taught by Rohmer.
One of ordinary skill would have been motivated to include this modification to provide wireless charging capabilities. 

Regarding claim 47, Soules in view of Kellog teaches the electrical receptacle cover assembly of claim 1; however, Soules in view of Kellog does not teach wherein the charging device is an inductive charger.
Rohmer teaches wherein the charging device (FIG. 1B antenna assembly 20) is an inductive charger (para. [0134] the antenna assembly 20 wirelessly charges portable electronic devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soules in view of Kellog to include wherein the charging device is an inductive charger, as taught by Rohmer.


Regarding claim 48, Soules in view of Kellog and Rohmer teaches the electrical receptacle cover assembly of claim 47. 
Rohmer further teaches an external device support platform (para. [0136] wall plate assembly 30 including the device cradle 30-10) coupled to the electrical receptacle cover (FIG. 1A illustrates the wall plate assembly 30 coupled to the electrical receptacle cover), wherein the inductive charger (FIG. 1B antenna assembly 20) is integrated into the external device support platform (FIG. 1B illustrates the antenna assembly 20 integrated into the wall plate assembly 30) to charge the external device (FIG. 1C portable device 1) when it is on the external device support platform (para. [0134], [0142] the antenna assembly 20 charges the portable device 1 when it is in a charging position, i.e. resting on cradle 30-10).

Regarding claim 49, Soules in view of Kellog and Rohmer teaches the electrical receptacle cover of claim 48; however, Soules in view of Kellog and Rohmer are silent to wherein the external device support platform is an electric toothbrush charger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soules in view of Kellog and Rohmer to include wherein the external device support platform is an electric toothbrush charger.
One of ordinary skill would have been motivated to include this modification to charge electric toothbrushes. 


Rohmer further teaches wherein the external device support platform (para. [0136] wall plate assembly 30) is a smartphone charger (para. [0134], [0142] the antenna assembly 20 charges the portable device 1 – which may be a smartphone – when it is in a charging position, i.e. resting on cradle 30-10).

Regarding claim 51, Soules in view of Kellog and Rohmer teaches the electrical receptacle cover of claim 48; however, Soules in view of Kellog and Rohmer are silent to wherein the external device support platform is a voice-controlled personal assistant charger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soules in view of Kellog and Rohmer to include wherein the external device support platform is a voice-controlled personal assistant charger.
One of ordinary skill would have been motivated to include this modification to charge voice-controlled personal assistants. 

Regarding claim 52, Soules in view of Kellog and Rohmer teaches the electrical receptacle cover of claim 48; however, Soules in view of Kellog and Rohmer are silent to wherein the external device support platform is a headphone or earbud charger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soules in view of Kellog and Rohmer to include wherein the external device support platform is a headphone or earbud charger.


Regarding claim 53, Soules in view of Kellog and Rohmer teaches the electrical receptacle cover of claim 48.
Rohmer further teaches wherein the external device support platform (para. [0136] wall plate assembly 30) is a personal electronic device charger (para. [0134], [0142] the antenna assembly 20 charges the portable device 1 when it is in a charging position, i.e. resting on cradle 30-10).

Regarding claim 55, Soules in view of Kellog teaches the electrical receptacle cover assembly of claim 54; however, Soules in view of Kellog does not teach wherein the electrical contact is a universal serial bus (USB) port.
Rohmer teaches wherein the electrical contact (para. [0139] the electrical contacts of the electrical wiring device 10) is a universal serial bus (USB) port (para. [0139] the electrical wiring device 10 includes USB ports 10-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soules in view of Kellog to include wherein the electrical contact is a universal serial bus (USB) port, as taught by Rohmer.
One of ordinary skill would have been motivated to include this modification to provide a provide power via USB. 


Rohmer teaches an external device support platform (para. [0136] wall plate assembly 30 including the device cradle 30-10) coupled to the electrical receptacle cover (FIG. 1A illustrates the wall plate assembly 30 coupled to the electrical receptacle cover), wherein the electrical contact (FIG. 1B antenna assembly 20) is integrated into the external device support platform (FIG. 1B illustrates the antenna assembly 20 integrated into the wall plate assembly 30) to supply power to the external device (FIG. 1C portable device 1) when it is on the external device support platform (para. [0134], [0142] the antenna assembly 20 charges the portable device 1 when it is in a charging position, i.e. resting on cradle 30-10).

Response to Arguments
Applicant's arguments filed September 15, 2020 have been fully considered but they are not persuasive.
In the Remarks filed September 15, 2020, the Applicant argues that Soules fails to teach a charging device “configured to provide power to an external device.” The Examiner disagrees since, under broadest reasonable interpretation, sockets 21, 22 of the receptacle may be interpreted as a charging device that provides power to an external device. Thus, Applicant’s argument is found unpersuasive. The Examiner recommends that the Applicant amend to further define the charging device to overcome the rejection of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNY H TRUONG/            Examiner, Art Unit 2653